DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 19 Feb 2021 has been entered. Claims 1-11 and 28-36 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 28-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-11 and 29-30 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 28 and 31-33 are drawn to an apparatus which is within the four statutory categories (i.e. a machine). Claims 34-36 are drawn to 
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-11 and 28-36 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 28, and 34:
Claims 1, 28, and 34 are drawn to an abstract idea without significantly more. The claims recite receiving a request from a user to add information provided by the user to the distributed data store, the information regarding a first media content, receiving the request, determining whether the information provided by the user includes a characterization of the first media content that includes a value, assigning an identifier to the first media content, creating a record for the first media content in the distributed data store, recording an identity of the user who submitted the request and the information regarding the first media content to the distributed data store, associating a record stored in the distributed data store of the 8768962.1Application No.: 15/669,8093 Docket No.: D0805.70000US02Reply to Office Action of November 20, 2020identity of the user who submitted the request to add the information with the record for the first media content, and 
The limitations of receiving a request from a user to add information provided by the user, the information regarding a first media content, receiving the request, determining whether the information provided by the user includes a characterization of the first media content that includes a value, assigning an identifier to the first media content, creating a record for the first media content, recording an identity of the user who submitted the request and the information regarding the first media content, associating a record of the 8768962.1Application No.: 15/669,8093 Docket No.: D0805.70000US02Reply to Office Action of November 20, 2020identity of the user who submitted the request to add the information with the record for the first media content, and refraining from creating the record for the first media content in the distributed data store in response to determining that the characterization of the first media content does not include the value for each of the plurality of attributes, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) or managing personal behavior or 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – distributed data store, processor, and non-transitory computer-readable storage medium. The distributed data store, processor, and non-transitory computer-readable storage medium are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The distributed data store, processor, and storage medium are recited implicitly or only in the preamble without any technical details of function or interactions, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Accordingly, these additional elements, individually or in combination, do not integrate the abstract 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-11, 29-33, and 35-36:
Dependent claims 2-11, 29-33, and 35-36 include additional limitations, for example, extracting information from the media file, determining whether the information includes a value, querying a data store for information, triggering transmission of a notification to the user, triggering a prompt to confirm or deny, determining a user, retrieving information from the distributed data store, creating data structure, a blockchain, and synchronizing data stores, but none of these limitations are 

	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-11, 29-33, and 35-36 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11, and 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US 20100058920 A1; already of record in IDS; hereinafter Uehara) in view of Polehn et al. (US 2015/0127940 A1; already of record in IDS; hereinafter Polehn), in further view of Antonopoulos (“Mastering Bitcoin: unlocking digital cryptocurrencies”, O’Reilly Media, Inc. 2014 Dec 3; already of record in IDS; hereinafter Antonopoulos), and in still further view of McCoy et al. (US 2016/0321769 A1; hereinafter McCoy). 
With respect to claims 1, 28, and 34:
	Uehara teaches a method of maintaining a [distributed data store] storing information regarding a plurality of media contents and [a record of interactions with the plurality of media contents], the method comprising: (By disclosing, a set of music data codes includes key event data codes, effect data codes and duration data codes (media contents and a record of interactions). Pieces of music data stored in the key event data 
An apparatus comprising: (See at least Uehara: Abstract; paragraph(s) [0012]-[0014])
at least one processor; and (See at least Uehara: paragraph(s) [0095]) 
at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method of maintaining a [distributed data store] storing information regarding a plurality of media contents and a record of interactions with the plurality of media contents, the method comprising: (See at least Uehara: paragraph(s) [0016], [0090] & [0095]-[0096])
	At least one non-transitory computer-readable storage medium having encoded thereon executable instructions that, when executed by at least one processor, cause the at least one processor to carry out a method of maintaining a [distributed data store] storing information regarding a plurality of media contents and a record of interactions with the plurality of media contents, the method comprising: (By disclosing, either audio files, program or MIDI files are read out from a portable information storage medium such as, for example, a compact disc, a flexible disc, an MD, an audio cassette tape or a record disc. See at least Uehara: paragraph(s) [0017], [0090] & [0189])
receiving a request from a user to add information provided by the user to the [distributed data store], the information regarding a first media content; (By disclosing, the controller 11B determines pieces of program data expressing the program name, contents of program and order of contents to be reproduced, and transmits the pieces of program data and pieces of audio data expressing the audio files selected from the local audio file list from the communication module 12B to the communication module 32B as a request for registration as indicated by S9B. See at least Uehara: paragraph(s) [0344], [0302], [0340] & [0012]; Fig. 41)
in response to receiving the request to add the information regarding the first media content to the [distributed data store], ... (As stated above, see at least Uehara: paragraph(s) [0344], [0302], [0340] & [0012]; Fig. 41) 
assigning an identifier to the first media content that is unique within the [distributed data store]; (By disclosing, in the contents of the program management table 33a, the file identifier is broken down into an audio file name, a file size and a creation date. Also, an authenticated user can prepare a unique program by combining the composite audio files with MIDI files, and deposit the unique program in the data storage 33B of the music distribution server computer 30B. See at least Uehara: paragraph(s) [0090] & [0382])
creating a record for the first media content in the [distributed data store], the record comprising the value for each of the plurality of attributes included in the information provided by the user and the identifier assigned to the first media content;... (By disclosing, the method may comprise the steps of: a) designating at least one musical content expressed by pieces of music data and at least one non-musical content expressing pieces of audio data; b) arranging the aforesaid at least one musical content and the aforesaid at least one non-musical content in the order of playback so as to determine a music program; c) determining a playback schedule where at least a start time is defined for each of the contents of the music program; d) forming a composite audio file wherein 
	in response to determining that the characterization of the first media content does not include the value for each of the plurality of attributes, refraining from creating the record for the first media content in the distributed data store. (By disclosing, if the comparison results in inconsistency, the controller 31B transmits a piece of visual data expressing the inconsistency from the communication module 32B to the communication module 12B... any music tune is not produced. See at least Uehara: paragraph(s) [0338] & [0357]. In addition, since the limitation “in response to determining that the characterization of the first media content does not include the value for each of the plurality of attributes, refraining from creating the record for the first media content in the distributed data store” is not recited positively, no patentable weight is given.)
explicitly a distributed data store, wherein the distributed data store comprises a plurality of data stores, one or more of the plurality of data stores being configured to be synchronized with others of the plurality of data stores such that at least some of the content of each of the one or more data stores is also stored in the others of the plurality of the data stores, and maintaining a distributed data store storing information regarding a plurality of media contents and a record of interactions with the plurality of media contents.
Polehn, directed to secure distributed information and password management and thus in the same field of endeavor, teaches 
...a distributed data store. (By disclosing, the DRM system may maintain a list of passcodes in a passcode blockchain. See at least Polehn: paragraph(s) [0020], [0025], [0084], [0090] & [0093])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the music reproducing system teachings of Uehara to incorporate the secure distributed information and password management teachings of Polehn for the benefit of securing distributed information and password management for digital content. (See at least Polehn: paragraph(s) [0014]) 

...wherein the distributed data store comprises a plurality of data stores, one or more of the plurality of data stores being configured to be synchronized with others of the plurality of data stores such that at least some of the content of each of the one or more data stores is also stored in the others of the plurality of the data stores. (By disclosing, once a bitcoin transaction is sent to any node connected to the bitcoin network, the transaction will be validated by that node. If valid, that node will propagate it to the other nodes to which it is connected, and a success message will be returned synchronously to the originator. If the transaction is invalid, the node will reject it and synchronously return a rejection message to the originator. See at least Antonopoulos: page 113, lines 2-6; page 148, lines 17-22; page 150, Fig. 6-6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Uehara and Polehn to incorporate the mastering Bitcoin teachings of Antonopoulos for the benefit of taking advantage of the security and resilience of the Bitcoin’s distributed and timestamped ledger for applications such as digital notary services, stock certificates, and smart contracts. (See at least Antonopoulos: pages 132, lines 28-31) 
...maintaining a distributed data store storing information regarding a plurality of media contents and a record of interactions with the plurality of media contents. (By disclosing, the digital contract 1400 includes... information representing rights transactions to block chain addresses 1420 (e.g., the first or initial addresses that received a digital currency transfer to establish the rights to the digital content item) (user interactions with the media contents). See at least McCoy: paragraph(s) [0141]; Fig. 14A. See also Kanter: paragraph(s) [0026] & [0029])
...determining whether the information provided by the user includes a characterization of the first media content that includes a value for each of at least a plurality of attributes, the plurality of attributes defining a minimum permissible characterization of a media content for the [distributed data store]; (By disclosing, the input module 1210 of FIG. 12 may render, present, display, or cause to be displayed a series of user interfaces (attributes defining a minimum permissible characterization of a media content) that enable a user or owner of a digital content item to submit and register a new work and associated rights to be assigned to the work within the content 
in response to determining that the information provided by the user includes the characterization of the first media content that includes the value for each of the plurality of attributes that define the minimum permissible characterization for the distributed data store, (As stated above see at least McCoy: paragraph(s) [0164], [0049] & [0054])
...recording, in the [distributed data store], an identity of the user who submitted the request to add the information regarding the first media content to the [distributed data store], wherein recording the identity of the user who submitted the request to add the information regarding the first media content comprises associating a record stored in the distributed data store of the identity of the user who submitted the request to add the information with the record for the first media content, (By disclosing, the content registration module 210 may include a content input component that is configured to receive input from the owners of the digital content items, wherein the input includes digital content items provided to an online website (e.g., via mobile application 135 or via host site 140) to be displayed by the online website, and information identifying rights to be assigned to use of the digital content items. In addition, the online host media site 140 may contain 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Uehara, Polehn, and Antonopoulos to incorporate the online content management and marketplace platform teachings of McCoy for the benefit of facilitating the brokering of rights to the digital content items between owners of the digital content items and recipients of the digital content items. (See at least McCoy: paragraph(s) [0029]) 
With respect to claim 2:
	Uehara, Polehn, Antonopoulos, and McCoy teach the method of claim 1, as stated above.
Uehara further teaches wherein the request comprises a media file containing media data for the first media content. (By disclosing, when the user clicks the image of button 
With respect to claim 3:
	Uehara, Polehn, Antonopoulos, and McCoy teach the method of claim 2, as stated above.
Uehara further teaches wherein: 
receiving the request comprises extracting from the media file the information characterizing the first media content; and (By disclosing, upon reception of the request, the controller 31 accesses the audio file at the URL address, and reads out the audio file corresponding to the program name from the data storage 33 as indicated by S8. See at least Uehara: paragraph(s) [0136] & [0139]; Fig. 9)
determining whether the characterization of the first media content includes the value for the plurality of attributes that are the minimum permissible characterization comprises determining whether the information characterizing the first media content, which was extracted from the media file, includes a value for the plurality of attributes. (By disclosing, the controller 11 reads out (extract) the program names 
With respect to claim 4:
	Uehara, Polehn, Antonopoulos, and McCoy teach the method of claim 1, as stated above.
Uehara further teaches further comprising: 
in response to the request, querying a data store of information characterizing a plurality of media contents for the information characterizing the first media content; and (By disclosing, upon reception of the file identifier, the controller 21 transmits the file identifier from the communication module 23 to the music data distribution sever 
determining whether the characterization of the first media content includes the value for the plurality of attributes that are the minimum permissible characterization comprises determining whether the information characterizing the first media content, which was received in response to the querying, includes a value for the plurality of attributes. (By disclosing, in order to respond to user's choice, the MIDI files are broken down into two groups, the copyrighted music tunes, i.e., the first group and the music tunes out of the copyright (information characterizing the first media content), i.e., the second group, and a tag indicative of the first group is added to the MIDI files in the first group, and another tag indicative of the second group is added to the MIDI files in the second group. See at least Uehara: paragraph(s) [0282], [0284] & [0286])
With respect to claims 5 and 31:
 the method of claim 1 and the apparatus of claim 28, as stated above.
Uehara further teaches wherein creating the record for the first media content in the distributed data store comprises: 
in response to determining that the characterization of the first media content in the record identifies a user as having a relationship to the first media content, triggering transmission of a notification to the user identified as having the relationship to the first media content that the user is identified in the record. (By disclosing, if the comparison (identification code and password) results in consistency, the controller 31B authenticates the user as indicated by S25, and reads out a piece of visual data expressing a menu or a list of program from the data storage 33B as indicated by S26. The controller 31B transmits the piece of visual data (notification) expressing the menu from the communication module 32B to the communication module 12B as indicated by S27. The user moves the cursor into the box "Solo" or "Collaboration", and clicks it. The user is assumed to select the program "Piano fan!", and clicks the box "Solo". See at least Uehara: paragraph(s) [0236] & [0357]-[0358]; Figs. 23 & 44)
With respect to claim 6:
	Uehara, Polehn, Antonopoulos, and McCoy teach the method of claim 5, as stated above.
wherein triggering transmission of the notification comprises triggering a prompt of the user identified as having the relationship to the first media content to confirm or deny that the user has the relationship to the first media content indicated by the record. (By disclosing, the user selects a program from the menu, and places the mark in the box on the left side of the program name by means of a pointer. When the user clicks the image of button "Download" (confirm), the controller 11 acknowledges the user's selection of program as indicated by S6, and transmits the request, which contains the URL address, from the communication module 12 to the communication module 32 of the music data distribution server computer 30 as by S7. When the user does not find any favorite program, he or she clicks the image of button "Next" (deny). Then, other programs are displayed. Furthermore, the user moves the cursor into the box "Solo" or "Collaboration", and clicks it. The user is assumed to select the program "Piano fan!", and clicks the box "Solo". See at least Uehara: paragraph(s) [0138], [0236] & [0365]-[0366])
With respect to claim 10:
	Uehara, Polehn, Antonopoulos, and McCoy teach the method of claim 1, as stated above.
Uehara further teaches further comprising: 
creating a data structure, separate from the distributed data store, for the first media content, the data structure comprising the value for each of the plurality of attributes and an identifier indicating a storage location from which media data for the first media content can be obtained. (By disclosing, pieces of visual image data are further stored in the memory subspace (separate from the distributed data store) assigned to the computer program 33Ac. FIG. 19 shows the data structure of an audio file and MIDI files to be reproduced in a program. The audio file contains the audio data codes and duration data codes. Fig. 37 shows that the MIDI file is stored at the memory location assigned the URL address http://www.abc.Co.jp/CID001/piano-fan001.mid (identifier indicating a storage location). See at least Uehara: paragraph(s) [0202]-[0205] & [0318]; Figs. 19 & 37)
With respect to claim 11:
	Uehara, Polehn, Antonopoulos, and McCoy teach the method of claim 1, as stated above.
Uehara further teaches further comprising: 
creating a data structure, separate from the distributed data store, for the first media content, the data structure comprising the value for each of the plurality of attributes and media data for the first media content. (By disclosing, FIG. 19 shows the data structure of an audio file and MIDI files to be 
With respect to claims 29, 32, and 35:
Uehara, Polehn, Antonopoulos, and McCoy teach the method of claim 1, the apparatus of claim 28, and the least one non-transitory computer-readable storage medium of claim 34, as stated above.
Polehn, in the same field of endeavor, further teaches wherein the distributed data store comprises a blockchain. (By disclosing, the DRM system may maintain a list of passcodes in a passcode blockchain. See at least Polehn: paragraph(s) [0020], [0025], [0084], [0090] & [0093])
With respect to claims 30, 33, and 36:
Uehara, Polehn, Antonopoulos, and McCoy teach the method of claim 1, the apparatus of claim 28, and the least one non-transitory computer-readable storage medium of claim 34, as stated above.
Antonopoulos, in the same field of endeavor, further teaches further comprising synchronizing the one or more of the plurality of data stores with the others of the plurality of data stores. (By disclosing, once a bitcoin transaction is sent to any node connected to the bitcoin network, the transaction will be validated by that node. If valid, that node will 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara in view of Polehn in further view of Antonopoulos and McCoy, as applied to claim 1, and in still further view of Kanter et al. (US 20150013016 A1; already of record in IDS; hereinafter Kanter).
With respect to claim 7:
	Uehara, Polehn, Antonopoulos, and McCoy teach the method of claim 1, as stated above.
However, Uehara, Polehn, Antonopoulos, and McCoy do not teach wherein creating the record for the first media content in the distributed data store comprises: in response to determining that the characterization of the first media content in the record identifies an entity as having a relationship to the first media content, determining a user corresponding to the entity; and triggering transmission of a notification to the user corresponding to the entity that the entity is identified in the record.
wherein creating the record for the first media content in the distributed data store comprises: 
in response to determining that the characterization of the first media content in the record identifies an entity as having a relationship to the first media content, (By disclosing, a privacy model associated with a shared album identifies one or more privacy settings associated with the shared album by an owner of the shared album. Privacy settings associated with a shared album identify users (entity) authorized to access the shared album as well as actions associated with the shared album that various users authorized to access the shared album are authorized to perform. See at least Kanter: paragraph(s) [0034]-[0035])
determining a user corresponding to the entity; and (By disclosing, when a user accesses the shared album, privacy settings associated with the shared album are retrieved from the shared album store 235 to determine whether the user is authorized to access content items included in the shared album and to identify types of actions associated that the user is authorized to perform, and interface elements for performing suitable actions are 
triggering transmission of a notification to the user corresponding to the entity that the entity is identified in the record. (By disclosing, users authorized to access the shared album are notified 340 when the shared album is generated 330. FIG. 4C shows an example of a notification 440 presented 340 presented to users authorized to access the shared album. The social networking system 140 receives 320 selections of options from the owner associated with shared album, and generates 330 the shared album based on the received selections. Content items identified by the users, as well as privacy settings, ownership information, and membership information received 320 from the owner associated with shared album are used to generate 330 the shared album. When the shared album is generated 330, it is accessible to the owner and to the additional users of the social networking system 140 authorized to access the shared album. See at least Kanter: paragraph(s) [0045]; Fig. 4C)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Uehara, Polehn, Antonopoulos, and McCoy to incorporate the privacy model 
With respect to claim 8:
	Uehara, Polehn, Antonopoulos, McCoy, and Kanter teach the method of claim 7, as stated above.
Kanter, in the same field of endeavor, further teaches wherein determining the user corresponding to the entity comprises retrieving information regarding the entity from the distributed data store. (By disclosing, information describing users authorized to access or invited to access a shared album is retrieved from the shared album store 235 to identify users who are permitted to access a shared album and actions that various users accessing the shared album are capable of performing. See at least Kanter: paragraph(s) [0035] & [0046])
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara in view of Polehn and in further view of Antonopoulos and McCoy, as applied to claim 1, and in still further view of Hyman (US 20100185732 A1; hereinafter Hyman).
With respect to claim 9:
	Uehara, Polehn, Antonopoulos, and McCoy teach the method of claim 1, as stated above.
Uehara further teaches wherein: 
receiving the request to add information regarding the first media content to the distributed data store comprises receiving a request to add to the distributed data store information regarding a plurality of songs; and (As stated above with respect to claim 1, see at least Uehara: paragraph(s) [0012] & [0340]; Fig. 41)
the method comprises repeating the determining, assigning, creating, and recording for each of the plurality of songs. (By disclosing, the request and response are repeated for the other MIDI files. See at least Uehara: paragraph(s) [0371])
However, Uehara, Polehn, Antonopoulos, and McCoy do not teach explicitly ...information regarding a plurality of songs.
Hyman, directed to automatic meta-data sharing of existing media and thus in the same field of endeavor, teaches ...information regarding a plurality of songs. (By disclosing, the tuned-in now module 318 may be used to generate a tuned-in now widget to provide a user with information about other users availing similar media content (e.g., other users tuned in to the same song, album, artist, etc.) in real time. See at least Hyman: paragraph(s) [0059]-[0060])


Response to Arguments
In response to applicant’s argument with respect to the 101 rejections that the Specification as filed proposes particular techniques for managing and administering that distributed data store to address difficulties that would arise specifically because a distributed data store is used, it is noted that, in the claims, the additional elements including the distributed data store or blockchain are recited in a high-level of generality without any technical details, such that the distributed data store is recited termwise only as a tool such as a conventional storing device. Therefore, such additional elements do not improve any functioning of systems for tracking ownership, management, and royalty interests in media content. The technical problem to solve or the solutions are not related to such technical elements. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hofstetter et al. (US 20150127636 A1) teaches automated event attendee data collection and document generation apparatuses, methods and systems, including that if the pre-event document generation response indicates that enough guest data has not been aggregated in order to 
Atanda (US 20190253431 A1) teaches intelligent personal information management system, including that the user will need to complete default data fields in their relevant profile sections, e.g. their name, age, address, gender, etc.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685